Citation Nr: 1730460	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-17 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for hypertension, to include whether the rating reduction from 30 percent to 10 percent, effective July 1, 2010, was proper.

2.  Entitlement to service connection for mild renal insufficiency, claimed as kidney condition, to include as secondary to service connected essential hypertension or medication prescribed for a service connected disability.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1993 to May 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from August 2009, April 2010, and August 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office.  

The Veteran testified at a hearing before a Decision Review Officer in January 2011.  The Veteran was scheduled for a Board hearing in April 2016, and the Veteran withdrew his hearing request.

The claim for entitlement to an increased rating for hypertension, and the claims for service connection for mild renal insufficiency and erectile dysfunction are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The 30 percent evaluation for hypertension had been in effect for more than five years at the time of the April 2010 rating decision that decreased the evaluation for the disability to 10 percent. 
 
2.  The reduction in the rating for hypertension was done without consideration of the requirements of applicable provisions of 38 C.F.R. § 3.344.


CONCLUSION OF LAW

The reduction in evaluation for hypertension from 30 percent to 10 percent effective July 1, 2010, is void, and the 30 percent rating is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the reasons explained below, the Veteran's disability rating for hypertension is restored, the only issue herein decided, and discussion of the VCAA with regard to this matter is therefore unnecessary.

Analysis

By way of background, a September 1998 rating decision granted service connection for hypertension with an evaluation of 10 percent effective May 3, 1997.  A May 2002 rating decision characterized the issues as hypertensive heart disease with headaches and increased the rating to 30 percent effective May 3, 1997.  An April 2010 rating decision characterized the claim as essential hypertension and  reduced the disability rating to 10 percent effective July 1, 2010. 

Following a VA examination and opinion reports in May 2009, an August 2009  rating decision proposed a reduction in evaluation for hypertension from 30 percent to 10 percent.  The Veteran was notified of the proposed reduction by correspondence in August 2009.  A rating decision in April 2010 implemented the proposed reduction in disability rating, effective July 1, 2010.  The Veteran appealed the rating reduction.	

Before addressing whether this reduction was warranted, the Board must first determine whether the RO adhered to the proper procedure.  Specifically, where      a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance   of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  VA must also notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. 
§ 3.105(e) (2016).  Where a reduction of benefits is found warranted and the proposal was made under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2) (2016).

In this case, the proper procedures were followed for implementing the reduction. The RO proposed the reduction in an August 2009 rating decision that was mailed to the Veteran that same month.  The final rating action was issued in April 2010, with the reduction to be effective July 1, 2010, which was more than 60 days after the date of the notice of the proposed reduction.  Therefore, there was compliance with all requisite procedural matters.

The Board must now consider whether the reduction in rating was proper.  A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).

Furthermore, under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens, supra; Brown, supra.

If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b) (2016). 

When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288 (1999).

In this case, the 30 percent rating was awarded in a May 2002 rating decision was assigned (under 38 C.F.R. § 4.104, Diagnostic Code 7007), effective May 3, 1997.  In April 2010, the RO reduced the Veteran's disability rating to 10 percent, effective July 1, 2010.  The Veteran's 30 percent disability rating for residuals of hypertension had been in effect from May 3, 1997 to July 1, 2010, which is 13 years, and the provisions of 38 C.F.R. § 3.344 apply.

In considering the propriety of a reduction, the Board must focus on the evidence      of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The RO reduced the evaluation of the Veteran's disability rating for hypertension  based on May 2009 VA examination findings.  In this regard, on VA heart examination in May 2009 the Veteran reported taking antihypertensive medication since he was initially diagnosed with hypertension in 1997.  Reportedly, the medication dosage had recently been increased since there was problem with controlling his blood pressure.  The examiner noted that an echocardiogram in 2001 revealed left ventricular hypertrophy.  However, subsequent testing in 2004, including echocardiogram, electrocardiogram, and chest x-rays, failed to confirm cardiomegaly.  Accordingly, the examiner determined that if evaluation of the condition was required a radionuclide ventriculogram, or MUGA scan, would be useful in evaluating the left ventricle to determine whether left ventricular hypertrophy was present.  Accordingly, the examiner concluded that the diagnosis of hypertensive heart disease was therefore not definite.  

In an August 2009 addendum report, the examiner noted that review of a MUGA test study conducted that month was normal with 71 percent ejection fraction.  Accordingly, the examiner concluded no left ventricular hypertrophy and therefore the diagnosis was changed to essential hypertension with no evidence of hypertensive cardiovascular disease.

Thereafter, the VA examiner in an opinion report dated May 2010 determined that there was no cardiac end-organ complication of hypertension at that time.  She found no evidence of a current cardiac condition that could be attributed to hypertension based on available reviewed reports of chest x-ray, electrocardiogram, echocardiogram in 2004, and radionuclide ventriculogram in August 2009.  Thus, the correct diagnosis was essential hypertension without left ventricular hypertrophy.  

The reduction of the Veteran's disability rating was based on the findings of a single VA examination in 2009.  There was no finding that the examination used as a basis of reduction was as complete as those upon which payment was authorized or continued.  The RO also did not address whether the examination disclosed sustained material improvement, or whether any improvement in the disability actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work, nor did the 2009 and 2010 VA examination and opinion reports upon which the rating reduction was based.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Essentially, the April 2010 rating decision and April 2016 statement of the case show the RO analyzed the issue of reduction of the 30 percent rating just as it would claims for increased ratings, by focusing on what the evidence must show for a rating in excess of 10 percent, rather than discussing the overall improvement of the Veteran's service-connected disability.  Whenever the RO in this way impermissibly places the burden of proof on the Veteran to show his disability has worsened, rather than the RO showing it has improved, the RO has not complied with 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277. Accordingly, the 30 percent rating assigned for hypertension was improper and the 30 percent disability rating must be restored, effective July 1, 2010.  Given the outcome warranted in view of this procedural error, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.


ORDER

The 30 percent disability rating for the service-connected hypertension is restored, effective July 1, 2010.


REMAND

Concerning the claim for an increased rating for hypertension, the Veteran was most recently afforded a VA examination in connection with his claim in March 2013.  However, in a June 2017 written brief presentation, the Veteran's representative asserted that the Veteran's service connected hypertension had increased in severity and a new examination was requested.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's contentions that his hypertension has increased in severity and as the most recent examination of record is now four years old, a new examination to evaluate the severity of the Veteran's disability is warranted.

Concerning the claims for service connection for mild renal insufficiency and erectile dysfunction, the Veteran claims service connection on a secondary basis.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, service connection not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2016).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

Pertaining to the claim for service connection for mild renal insufficiency, also claimed as kidney condition, the Veteran asserts that he developed the claimed disorder as due to hypertension, or in the alternative, as due to Ibuprofen prescribed for treatment of his service-connected bilateral foot disorders.

A VA medical opinion was obtained in March 2010 to address the Veteran's contentions.  Following a review of the claims file the examiner determined that renal insufficiency, diagnosed in 2005, was less likely than not secondary to hypertension because the Veteran's hypertension was stable.  The examiner noted that according to the medical literature, Lisinopril could be associated with deterioration of renal function and/or increases in serum creatinine, particularly in patients with low renal blood flow whose glomerular filtration rate dependent on efferent arteriolar vasoconstriction by angiotensin II.  Deterioration could result in oliguria, acute renal failure and progressive azotemia. 

On VA examination in July 2010 a VA examiner determined that the Veteran's  mild renal insufficiency was not caused or a result of the Ibuprofen prescribed for his bilateral foot problem because his kidney problem was already in existence several years prior to being started on prescribed Ibuprofen treatment.  

Neither examiner addressed whether the Veteran's mild renal insufficiency was aggravated by the service-connected hypertension or prescribed treatment for a service-connected disability.

Similarly, the Veteran claims entitlement to service connection for erectile dysfunction as secondary to service connected hypertension.  On VA examination in May 2009 the Veteran reported onset of erectile dysfunction after the dosage for his service-connected medication for hypertension was increased.  The examiner opined that the Veteran's erectile dysfunction was less likely as not caused by or a result of hypertensive heart disease because it would take years for hypertension to cause erectile dysfunction.  Additionally, erectile dysfunction was not listed as a side effect of Lisinopril, the medication prescribed to the Veteran to treat hypertension. 

Following a review of the claims file, in March 2010 a VA examiner opined that erectile dysfunction was less likely than not secondary to medication taken for hypertension.  The examiner based the opinion on the medical literature which reportedly noted that only one percent of patients treated with Lisinopril developed impotence.  

An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, supra, at 448.  Accordingly, the Board finds that neither of the opinions noted above are sufficient to decide the claims for service connection for mild renal insufficiency and erectile dysfunction on a secondary basis, and further evidentiary development is therefore needed before a decision can be reached on the merits.  Thus, the Board finds that additional examination and opinions are necessary.

As this case is already being remanded, the AOJ should obtain any relevant, outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records dated since July 2015.

2.  Schedule the Veteran for a VA examination to determine the current severity and extent of his service-connected hypertension.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the opinion and/or examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should report in detail all pertinent symptomatology and findings associated with the Veteran's hypertension.  The examiner is asked to comment on the functional impact hypertension has on work.

3.  Schedule the Veteran for a VA examination to determine whether the Veteran's mild renal insufficiency is related to service or a service-connected disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the opinion and/or examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Following a review of the relevant evidence the examiner must address the following questions:

a. Is it at least as likely as not that mild renal insufficiency is the result of the Veteran's active military service?  Please explain why or why not.

b. If not, please determine whether is it at least as likely as not (50 percent or greater degree of probability) that mild renal insufficiency was caused by his service-connected hypertension, or medication taken to treat a service-connected disorder, including Ibuprofen?  Please explain why or why not. 

c. If not caused by the service-connected hypertension, or medication taken to treat a service-connected disorder, is it at least as likely as not (50 percent or greater degree of probability) that mild renal insufficiency is permanently worsened in severity beyond the natural progress of the condition (as opposed to a temporary exacerbation of symptoms) by the service-connected hypertension, or medication taken to treat a service-connected disorder, including Ibuprofen?  Please explain why or why not. 

d. If a permanent worsening of mild renal insufficiency beyond natural progression is found (aggravation), the examiner should, to the extent possible, attempt to quantify the amount of worsening of the renal disability beyond the baseline level of that disability that is due to the service-connected hypertension, or medication taken to treat a service-connected disorder, including Ibuprofen.

4.  Schedule the Veteran for a VA examination to determine whether the Veteran's erectile dysfunction is related to service or a service-connected disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the opinion and/or examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Following a review of the relevant evidence the examiner must address the following questions:

a. Is it at least as likely as not that erectile dysfunction is the result of the Veteran's active military service?  Please explain why or why not.

b. If not, please determine whether is it at least as likely as not (50 percent or greater degree of probability) that erectile dysfunction was caused by his service-connected hypertension?  Please explain why or why not. 

c. If not caused by the service-connected hypertension, is it at least as likely as not (50 percent or greater degree of probability) that erectile dysfunction is permanently worsened in severity beyond the natural progress of the condition (as opposed to a temporary exacerbation of symptoms) by the service-connected hypertension?  Please explain why or why not. 

d. If a permanent worsening of erectile dysfunction beyond natural progression is found (aggravation), the examiner should, to the extent possible, attempt to quantify the amount of worsening of erectile dysfunction beyond the baseline level of that disability that is due to the service-connected hypertension.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Then, adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


